Citation Nr: 0007633	
Decision Date: 03/21/00    Archive Date: 03/28/00

DOCKET NO.  98-10 164	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an increased disability rating for generalized 
anxiety disorder with somatization manifested as pruritus 
ani, currently evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. L. Kane, Associate Counsel


INTRODUCTION

The veteran had active military service from July 1952 to 
July 1956. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama, which denied a disability rating in 
excess of 10 percent for the veteran's service-connected 
pruritus ani and denied service connection for a psychiatric 
disorder.

In February 1999, the Board remanded this case for additional 
development.  Based on medical evidence indicating that the 
veteran's pruritus ani is a manifestation of a psychiatric 
disorder, a July 1999 rating decision assigned a 30 percent 
disability rating for generalized anxiety disorder with 
somatization manifested by pruritus ani.  This effectively 
resolved the veteran's claim for service connection for a 
psychiatric disorder.  However, this has not resolved his 
claim for an increased rating, and he maintains that he is 
entitled to a higher rating.  Since the RO complied with the 
Board's 1999 Remand instructions, this case is ready for 
appellate disposition. 


FINDINGS OF FACT

1.  The veteran's claim is plausible, and sufficient evidence 
has been obtained for correct disposition of this claim.

2.  The dominant (more disabling) aspect of the veteran's 
service-connected disorder is his psychiatric symptoms.

3.  The veteran's service-connected disorder is manifested by 
psychiatric symptomatology such as mood disturbances 
(depression, stress, and anxiety) and chronic sleep 
disturbances, resulting in no more than mild to moderate 
social and occupational impairment.

3.  The evidence in this case does not reflect that the 
veteran has required frequent hospitalizations for his 
service-connected psychiatric disorder in the years after 
service.  Moreover, it is not currently shown that this 
disability causes marked interference with employment so as 
to render impractical application of the regular schedular 
standards.


CONCLUSIONS OF LAW

1.  The veteran has stated a well-grounded claim for a higher 
evaluation, and VA has satisfied its duty to assist him in 
development of this claim.  38 U.S.C.A. § 5107(a) (West 
1991); 38 C.F.R. § 3.103 (1999).

2.  The criteria for a disability rating in excess of 30 
percent for generalized anxiety disorder with somatization 
manifested by pruritus ani have not been met.  38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.125, 
4.126, and 4.130, Diagnostic Code 9400 (1999).

3.  Application of extraschedular provisions for the 
veteran's psychiatric disorder is not warranted in this case.  
38 C.F.R. § 3.321(b) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has reviewed all the evidence of record, which 
consists of the veteran's service medical records; his 
contentions; VA records for treatment and hospitalization 
from 1956 to 1979 and from 1996 to 1999; and reports of VA 
examinations conducted in 1979, 1998, and 1999.  The evidence 
pertinent to the issue on appeal is discussed below.

The first responsibility of a claimant is to present a well-
grounded claim.  38 U.S.C.A. § 5107(a) (West 1991).  A claim 
for an increased disability rating is well grounded if the 
claimant alleges that a service-connected condition has 
worsened.  Proscelle v. Derwinski, 2 Vet. App. 629, 632 
(1992).  The veteran has complained of increased outbreaks of 
his skin rash with associated episodes of anxiety, stress, 
and depression.  Therefore, his claim is well grounded.

VA has a duty to assist the veteran in the development of 
facts pertinent to his claim.  38 U.S.C.A. § 5107(a) (West 
1991); 38 C.F.R. § 3.103 (1999).  The duty to assist 
includes, when appropriate, the duty to conduct a thorough 
and contemporaneous examination of the veteran.  Green v. 
Derwinski, 1 Vet. App. 121 (1991).  In addition, where the 
evidence of record does not reflect the current state of the 
veteran's disability, a VA examination must be conducted.  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where there 
is a well-grounded claim for an increase, but the medical 
evidence is not adequate for rating purposes, an examination 
will be authorized.  38 C.F.R. § 3.326(a) (1999).  
Reexamination will be requested whenever VA determines that 
there is a need to verify either the continued existence or 
the current severity of a disability.  38 C.F.R. § 3.327(a) 
(1999).  Generally, reexaminations are required if it is 
likely that a disability has improved, if the evidence 
indicates that there has been a material change in a 
disability, or if the current rating may be incorrect.  Id.

In this case, the RO provided the veteran appropriate VA 
examinations and complied with the Board's 1999 Remand 
instructions.  There is no evidence indicating that there has 
been a material change in the severity of the veteran's 
service-connected disorder since he was examined in 1999, and 
sufficient evidence is of record to rate the service-
connected disability properly.  There is no indication of 
private or VA treatment records that the RO failed to obtain.  
Accordingly, no further assistance to the veteran is required 
to comply with the duty to assist mandated by 38 U.S.C.A. 
§ 5107(a).  Murphy v. Derwinski, 1 Vet. App. 78 (1990); 
Littke v. Derwinski, 1 Vet. App. 90 (1990).

Disability ratings are intended to compensate reductions in 
earning capacity as a result of the specific disorder.  The 
ratings are intended, as far as practicably can be 
determined, to compensate the average impairment of earning 
capacity resulting from such disorder in civilian 
occupations.  38 U.S.C.A. § 1155 (West 1991).  Evaluation of 
a service-connected disorder requires a review of the 
veteran's entire medical history regarding that disorder.  
38 C.F.R. §§ 4.1 and 4.2 (1999).  For a claim for an 
increased rating, the primary concern is the current level of 
disability.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994); Peyton v. Derwinski, 1 Vet. App. 282 (1991).  

It is also necessary to evaluate the disability from the 
point of view of the veteran working or seeking work, 
38 C.F.R. § 4.2 (1999), and to resolve any reasonable doubt 
regarding the extent of the disability in the veteran's 
favor.  38 C.F.R. § 4.3 (1999).  If there is a question as to 
which evaluation to apply to the veteran's disability, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (1999).  

The veteran has been service-connected for pruritus ani since 
his separation from service in 1956.  The etiology of this 
disorder was not ascertained during service.  When he was 
originally granted service connection, the medical evidence 
only showed the existence of a skin disorder, and he was 
therefore evaluated according to the severity of his skin 
symptoms.  Since 1996, it has been determined by his VA 
treating physicians that the recurrent rashes in the perianal 
and scrotum area are related to stress and depression, and he 
has received treatment at the mental hygiene clinic for a 
generalized anxiety disorder.  

Therefore, the veteran's service-connected disorder is 
manifested not only by psychiatric symptomatology, but also 
by skin disturbances.  When a single disability has been 
diagnosed as both a physical condition and as a mental 
disorder, it is evaluated under a diagnostic code that 
represents the dominant (more disabling) aspect of the 
condition.  38 C.F.R. § 4.126(d) (1999).  The RO is now 
evaluating his service-connected disorder under Diagnostic 
Code 9400 based on the severity of his psychiatric symptoms.  
Looking at all of the recent medical evidence of record, the 
Board concludes that the RO was correct in determining that 
the dominant manifestations of this disorder are currently 
psychiatric symptoms.  The veteran now has only intermittent 
outbreaks of his pruritus ani, and he does not seek 
dermatology treatment on a regular basis.  Therefore, the 
Board will also determine the appropriate disability rating 
for his service-connected disorder according to the more 
disabling psychiatric manifestations.

The veteran is currently evaluated under Diagnostic Code 9400 
as 30 percent for his service-connected disorder.  The 
current 30 percent disability rating requires:   

Occupational and social impairment with 
occasional decrease in work efficiency 
and intermittent periods of inability to 
perform occupational tasks (although 
generally functioning satisfactorily, 
with routine behavior, self-care, and 
conversation normal), due to such 
symptoms as:  depressed mood, anxiety, 
suspiciousness, panic attacks (weekly or 
less often), chronic sleep impairment, 
mild memory loss (such as forgetting 
names, directions, or recent events).

The criteria for a 50 percent disability rating are:

Occupational and social impairment with 
reduced reliability and productivity due 
to such symptoms as:  flattened affect; 
circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more 
than once a week; difficulty in 
understanding complex commands; 
impairment of short- and long-term memory 
(e.g., retention of only highly learned 
material, forgetting to complete tasks); 
impaired judgment; impaired abstract 
thinking; disturbances of motivation and 
mood; difficulty in establishing and 
maintaining effective work and social 
relationships.  


The criteria for a 70 percent rating are:

Occupational and social impairment, with 
deficiencies in most areas, such as work, 
school, family relations, judgment, 
thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional 
rituals which interfere with routine 
activities; speech intermittently 
illogical, obscure, or irrelevant; near-
continuous panic or depression affecting 
the ability to function independently, 
appropriately and effectively; impaired 
impulse control (such as unprovoked 
irritability with periods of violence); 
spatial disorientation; neglect of 
personal appearance and hygiene; 
difficulty in adapting to stressful 
circumstances (including work or a 
worklike setting; inability to establish 
and maintain effective relationships.

And, the criteria for a 100 percent rating are:

Total occupational and social impairment, 
due to such symptoms as: gross impairment 
in thought processes or communication; 
persistent delusions or hallucinations; 
grossly inappropriate behavior; 
persistent danger of hurting self or 
others; intermittent inability to perform 
activities of daily living (including 
maintenance of minimal personal hygiene); 
disorientation to time or place; memory 
loss for names of close relatives, own 
occupation, or own name.

38 C.F.R. § 4.130 (1999).

The medical evidence shows assignment of a GAF score of 60 
upon VA examination in May 1998, a GAF score of 68 during 
outpatient treatment in September 1998, and a GAF score of 60 
upon VA examination in April 1999.  A GAF score of 51-60 
contemplates moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or co-workers).  
DSM-IV at 44-47 (American Psychiatric Association:  
Diagnostic and Statistical Manual of Mental Disorders (4th 
ed. 1994)).  A GAF score of 61-70 contemplates some mild 
symptoms (e.g., depressed mood and mild insomnia) or some 
difficulty in social, occupational, or school functioning 
(e.g., occasional truancy, or theft within the household), 
but generally functioning pretty well, has some meaningful 
interpersonal relationships.  Id.  A GAF score is highly 
probative as it relates directly to the veteran's level of 
impairment of social and industrial adaptability, as 
contemplated by the rating criteria for mental disorders.  
See Massey v. Brown, 7 Vet. App. 204, 207 (1994).

Neither the objective medical evidence nor the veteran's 
statements regarding his symptomatology approximate the 
criteria for a 50 percent or higher disability rating.  
He does have disturbances of mood and motivation.  However, 
there is no evidence that he meets the other criteria for a 
50 percent disability rating.

There is no evidence showing that the veteran has difficulty 
in establishing and maintaining effective social 
relationships.  He remains married to his wife of more than 
35 years, and there is no indication in the record that there 
is increased difficulty maintaining that relationship as a 
result of the veteran's psychiatric symptoms.  It was noted 
in June 1998 that his marriage was stable.  The veteran has 
not complained of any social withdrawal or isolation.  
Although he may have fewer "close" friends than he did 
previously, he still has two friends whom he considers close.  

There is also no evidence showing that the veteran had any 
occupational impairment as a result of his service-connected 
disorder.  He was able to consistently maintain employment 
for many years despite any symptoms associated with his 
service-connected disorder.  He does not work currently 
because he retired, not because his service-connected 
symptoms interfered with his occupational functioning.

The medical evidence does not show impaired insight or 
judgment.  Mental status examinations have not shown 
ascertainable impairment in memory or abstract thinking.  The 
veteran has never complained of panic attacks.  He has never 
exhibited circumstantial, circumlocutory, or stereotyped 
speech or flattened affect.  There is no medical evidence of 
impairment of thought processes, delusions, hallucinations, 
disorientation, suicidal or homicidal ideations, impaired 
impulse control, or neglect of personal appearance.  There is 
also no evidence of near-continuous depression, and the 
veteran has been able to function independently, 
appropriately, and effectively despite his psychiatric 
symptomatology.

The veteran's current symptoms do fit the criteria for the 30 
percent disability rating such as symptoms of depression, 
anxiety, and chronic sleep impairment.  The 30 percent 
disability rating contemplates impairment such as occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks.  The criteria for a 
30 percent disability rating also indicate that the veteran 
is generally functioning satisfactorily with routine 
behavior, self-care, and normal conversation.  This is 
clearly the veteran's situation.  He is able to care for 
himself, and he has consistently had normal conversations 
during his examinations.  He has been pleasant and 
cooperative during his VA examinations, and he has not 
exhibited any inappropriate behavior.  He has not experienced 
delusions or hallucinations, and he has not reported suicidal 
ideations since, by his history, 1996.  He receives 
psychiatric treatment on a routine basis, but he does not 
seek any psychiatric treatment between scheduled sessions nor 
has he required hospitalization.  This indicates that his 
psychiatric symptomatology is minimally disabling to him. 

This conclusion is supported by the GAF scores of record.  
The GAF scores of 60 and 68 assigned in 1998 and 1999 
contemplate mild to moderate difficulty in social and 
occupational functioning and are not commensurate with a 
higher degree of social and industrial impairment as is 
required for the assignment of a 50 percent or higher 
disability evaluation.  The evidence shows that the veteran 
remains able to participate in social activities despite his 
psychiatric symptoms.  For example, he apparently goes to art 
galleries with his wife, and he went on a trip to Disney 
World in 1998 with his extended family.  Although he 
experienced some increased anxiety with crowds, he was able 
to function appropriately.  

The veteran's primary complaint is his dissatisfaction with 
the medical community for not recognizing the etiology of his 
skin rashes prior to 1996.  He has a lot of resentment over 
the 40 years that he suffered from skin rashes without 
receiving appropriate treatment.  Although the Board 
sympathizes with the veteran's past difficulties, a 
disability rating can only be assigned now based on the 
current severity of his service-connected disorder.  The 
evidence shows that since he began receiving psychiatric 
treatment in 1996 and taking psychiatric medications, there 
have been few outbreaks of his skin rash.  In March 1999, it 
was noted that even though he still had symptoms of rectal 
itching, it was not comparable to the prior severity of these 
symptoms.  He has reported decreased depression and anxiety 
and better sleep with psychiatric medication.  

The Board concludes that the overall disability picture does 
not more nearly approximate the 50 percent criteria such as 
to warrant an increased rating, and it does not even approach 
the symptomatology required for a 70 or 100 percent 
evaluation.  38 C.F.R. § 4.7 (1999).  The Board has 
considered the requirement of 38 C.F.R. § 4.3 to resolve any 
reasonable doubt regarding the level of the veteran's 
disability in his favor.  However, for the reasons discussed 
above, the objective medical evidence does not create a 
reasonable doubt regarding the level of his disability from 
his psychiatric or his skin symptomatology.  The 
preponderance of the evidence is against assignment of a 
disability rating in excess of 30 percent for generalized 
anxiety disorder with somatization manifested by pruritus 
ani.

The RO did not consider referral of this claim for 
extraschedular consideration pursuant to 38 C.F.R. § 3.321(b) 
(1999).  Nevertheless, the Board does not find that a remand 
is in order with respect to extraschedular consideration as 
it has not been claimed by the appellant or inferred by his 
contentions, and it does not appear from review of the 
medical evidence, that referral for consideration of an 
extraschedular rating is indicated.  In Floyd v. Brown, 9 
Vet. App. 88 (1996), the Court held that the Board does not 
have jurisdiction to assign an extraschedular rating under 
38 C.F.R. § 3.321(b)(1) in the first instance.  However, the 
Board is obligated to seek out all issues that are reasonably 
raised from a liberal reading of documents or testimony of 
record and to identify all potential theories of entitlement 
to a benefit under the law and regulations.  In Bagwell v. 
Brown, 9 Vet. App. 337 (1996), the Court clarified that it 
did not read the regulation as precluding the Board from 
affirming an RO conclusion that a claim does not meet the 
criteria for submission pursuant to 38 C.F.R. § 3.321(b)(1) 
or from reaching such a conclusion on its own.  Moreover, the 
Court did not find the Board's denial of an extraschedular 
rating in the first instance prejudicial to the appellant, as 
the question of an extraschedular rating is a component of an 
increased rating claim and the appellant had full opportunity 
to present the claim before the RO.  Bagwell, 9 Vet. App. at 
339.  Consequently, the Board will consider whether this case 
warrants the assignment of an extraschedular rating.

In exceptional cases where schedular evaluations are found to 
be inadequate, the RO may refer a claim to the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, for consideration of "an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities."  38 C.F.R. § 3.321(b)(1).  
"The governing norm in these exceptional cases is:  A 
finding that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards."  Id.  In this regard, the 
schedular evaluation in this case is not inadequate.  As 
fully detailed above, the medical evidence does not reflect 
that the appellant's disability is more severe than the 30 
percent schedular level and hence, it does not appear that 
the appellant has an "exceptional or unusual" disability.

Further, with respect to the enumerated criteria under 
section 3.321(b)(1), the Board finds no evidence of an 
exceptional disability picture as manifested by related 
factors such as marked interference with employment or 
frequent hospitalizations.  It is not shown by the evidence 
that the appellant has required any inpatient hospitalization 
in the recent past for his psychiatric disorder.  With 
respect to employment, it is noted that the appellant is not 
currently employed, however, the record also reflects that he 
is not working full-time since retiring from the postal 
service with 25 years of service.  It is unclear whether he 
is actually looking for employment at this time.  In view of 
these findings, the Board finds that the overall picture 
presented by the evidence in the claims folder does not 
actually reflect "marked interference" in employment due 
specifically to his service-connected psychiatric disorder.  
Thus, the facts in this case do not support a finding that 
the schedular rating is inadequate and that the claim is an 
exceptional or unusual one.

Accordingly, in the absence of any evidence which actually 
shows that his disability is exceptional or unusual such that 
the regular schedular criteria are inadequate to rate it, an 
extraschedular rating on the basis of employment handicap is 
not in order.


ORDER

Entitlement to a disability rating in excess of 30 percent 
for generalized anxiety disorder with somatization manifested 
by pruritus ani is denied.



		
	CHRISTOPHER P. KISSEL
	Acting Member, Board of Veterans' Appeals


 

